DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgments are made that this application claims the priority to the following:
Information Disclosure Statement
The information disclosure statement (IDS), dated 01/21/2020 and 02/11/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim objections
Claim 79 is objected to because of the following informalities:  the “estrogen”, in the recited therapeutic proteins, is not a protein.  Applicants are requested to go through the list and delete the names which are not proteins. See MPEP 2173.05 (c) III.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 79 and 83-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
I. Claim 79 recites and refers to “Table 1”, however, incorporation by reference to a specific table is permitted only in exceptional circumstances where there is not practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table in the claim. 
Claims may not refer to the Specification, and so claim that refer to the specification are improper. See Ex parte Fressola, 27 USPQ.2d 1608 (BPAI 1993). Claim 79 improperly refers to the proteins in Table 1 in the specification. 
Claim 79 is also recite “biological active fragment”. However, either claims or specification fails to define it, and so its metes and bounds are not clear. 
Accordingly, claim 79 and its dependents are rendered indefinite. 
II. Claims 91-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims recite “modified therapeutic peptide” in the claim language, however, its independent claim does not have this limitation.  There is insufficient antecedent basis for this limitation in the claim. 


Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
I. Claims 76-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 8,809,501 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claims 76-78: 
With regard to preamble, claim 1 of US patent teach a method of conjugating a water soluble polymer to an oxidized carbohydrate moiety of a therapeutic protein comprising contacting the oxidized carbohydrate moiety with an activated water soluble polymer under conditions that allow conjugation; wherein water soluble polymer containing an active aminooxy group polysialic acid (PSA). Claim 4 of US patent disclose PSA species. 
With regard to step (a), dependent claims 12 and 17 of US patent disclose adjusting the pH value of solution to pH in between 5 and 8 and the same concentrations. 
With regard to step (b), dependent claim 17 of US patent, specifically step (c) reads applicants step (b).
With regard to step (c), claim 1 of US patent disclose oxime linkage formation is catalyzed by the nucleophile m-toluidine and claim 14 of US patent disclose same concentrations and conditions of the step. 
With regard to step (d), claim 1 of US patent disclose NaIO4, Pd(OAc)4, and KRuO4 as oxidizing agents and claim 15 of US patent disclose the concentration of oxidizing agent in between 50 micro M to 1000 micro M.
With regard to step (e), claim 1 of US patent disclose, specifically in step (a) disclose identical conditions, and claim 1 further disclose that oxime linkage is formed between the oxidized carbohydrate moiety and the active aminooxy group on the water soluble polymer. 
With regard to step (f), claim 16 of US patent disclose the same limitation, which is conjugation is stopped by addition of same recited quenching agents and conditions. 
With regard to the preparation of activated PSA, claim 1 of US patent disclose the same preparative method with same conditions. 
For claim 79:
Claim 11 of US patent discloses same therapeutic proteins.
For claim 80:
Claim 2 of US patent discloses same limitation.
For claim 81:
Claim 3 of US patent discloses same limitation.
For claim 82:
Claim 4 of US patent discloses same limitation.
For claim 83:
Claim 21 of US patent discloses same limitation.
For claim 84:
Claim 22 of US patent discloses FIX as a therapeutic protein.
For claim 85:
Claim 23 of US patent discloses FVIIa as a therapeutic protein.
For claim 86:
Claim 24 of US patent discloses FVIII as a therapeutic protein.
For claim 87:
Claim 25 of US patent discloses NaIO4 as oxidizing agent.
For claim 88:
Claim 26 of US patent discloses same activated aminooxy linkers and the limitation.
For claim 89:
Claim 27 of US patent discloses 3-oxa-pentane-1,5-dioxyamine as an aminooxy linker.
For claim 90:
Claim 29 of US patent discloses same concentration for the nucleophilic catalyst in the conjugation reaction.
For claim 91-93:
Claims 31 and 32 of US patent discloses purification of conjugated therapeutic protein with the same limitations or conditions.
For claim 94:
Claim 33 of US patent discloses same preparative method with same reaction conditions.
Therefore, the present claims are fully covered by US patent claims. 
II. Claims 76-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 8,642,737 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claims 76-78: 
With regard to preamble, claim 1 or 2 of US patent teach a method of conjugating a water soluble polymer to an oxidized carbohydrate moiety of a therapeutic protein comprising contacting the oxidized carbohydrate moiety with an activated water soluble polymer under conditions that allow conjugation; wherein water soluble polymer containing an active aminooxy group polysialic acid (PSA). Claim 18 of US patent disclose PSA species. 
With regard to step (a), dependent claims 16 of US patent, specifically step a) discloses adjusting the pH value of solution to pH in between 5 and 8 and the same concentrations. 
With regard to step (b), dependent claim 5 of US patent discloses 1 to 300 molar excess and claim 7 of US patent disclose same conditions.
With regard to step (c), claim 1 of US patent discloses oxime linkage formation is catalyzed by the nucleophile m-toluidine and claim 9 of US patent discloses same concentrations and conditions of the step. 
With regard to step (d), claims 1-2 of US patent disclose NaIO4, Pd(OAc)4, and KRuO4 as oxidizing agents and claim 11 of US patent disclose the concentration of oxidizing agent in between 50 micro M to 1000 micro M.
With regard to step (e), claim 1 or 2 and 7 of US patent disclose, specifically in step (a) disclose identical conditions, and claim 1 further disclose that oxime linkage is formed between the oxidized carbohydrate moiety and the active aminooxy group on the water soluble polymer. 
With regard to step (f), claim 13 of US patent disclose the same limitation, which is conjugation is stopped by addition of same recited quenching agents and conditions. 
With regard to the preparation of activated PSA, claim 26 and 55 of US patent disclose the same preparative method with same conditions. 
For claim 79:
Claim 2 of US patent discloses same therapeutic proteins.
For claim 80-81:
Claims 55-57 of US patent discloses conditions, which overlap with the recited conditions of the claim. 
For claim 82:
Claim 61 of US patent discloses same limitation.
For claim 83:
Claim 18 of US patent discloses same limitation.
For claim 84:
Claim 21 of US patent discloses FIX as a therapeutic protein.
For claim 85:
Claim 22 of US patent discloses FVIIa as a therapeutic protein.
For claim 86:
Claim 23 of US patent discloses FVIII as a therapeutic protein.
For claim 87:
Claim 24 of US patent discloses NaIO4 as oxidizing agent.
For claim 88:
Claim 26 of US patent discloses same activated aminooxy linkers and the limitation.
For claim 89:
Claim 27 of US patent discloses 3-oxa-pentane-1,5-dioxyamine as an aminooxy linker.
For claim 90:
Claim 29-30 of US patent discloses same concentration for the nucleophilic catalyst in the conjugation reaction.
For claim 91-93:
Claims 33-45 of US patent discloses purification of conjugated therapeutic protein with the same limitations or conditions.
For claim 94:
Claim 26 of US patent discloses same preparative method with same reaction conditions.
Therefore, the present claims are fully covered by US patent claims. 
III. Claims 76-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 9,731,024 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claims 76-78: 
With regard to preamble, claim 1 of US patent teach a method of conjugating a water soluble polymer to an oxidized carbohydrate moiety of a therapeutic protein comprising contacting the oxidized carbohydrate moiety with an activated water soluble polymer under conditions that allow conjugation; wherein water soluble polymer containing an active aminooxy group polysialic acid (PSA). Claim 4 of US patent disclose PSA species. 
With regard to step (a), dependent claims 6 of US patent, specifically step a) discloses adjusting the pH value of solution to pH in between 5 and 8 and the same concentrations. 
With regard to step (b), dependent claim 7 of US patent discloses 1 to 300 molar excess and also discloses same conditions.
With regard to step (c), claim 7 of US patent discloses oxime linkage formation is catalyzed by the nucleophile m-toluidine of 1 – 50 mM and same conditions of the step. 
With regard to step (d), claims 1 and 7 of US patent disclose NaIO4, Pd(OAc)4, and KRuO4 as oxidizing agents and the concentration of oxidizing agent in between 10 micro M to 1000 micro M.
With regard to step (e), claim 1 and 7 of US patent disclose, specifically in step (a) disclose identical conditions, and claim 1 further disclose that oxime linkage is formed between the oxidized carbohydrate moiety and the active aminooxy group on the water soluble polymer. 
With regard to step (f), claim 7 of US patent disclose the same limitation, which is conjugation is stopped by addition of same recited quenching agents and conditions. 
With regard to the preparation of activated PSA, though claims are silent on preparative method, but the specification disclosed its preparative method. Alternatively, since it is a product by process claim language and the product is identical to that of the US patent, the recited process steps do not have any patentable weight.  
For claim 79:
Claim 5 of US patent discloses same therapeutic proteins.
For claim 80-81:
Claim 1 of US patent discloses these limitations, specifically see steps a) and b). 
For claim 82:
Claims 1 and 4 of US patent discloses same limitation.
For claim 83:
Claims silent on this limitation, but the definition is taken from the specification. So, the specification of US patent disclose PSA comprises about 10-300 sialic acid units [see col. 8, lines 39-41; 57-58].
For claim 84:
Claim 11 of US patent discloses FIX as a therapeutic protein.
For claim 85:
Claim 12 of US patent discloses FVIIa as a therapeutic protein.
For claim 86:
Claim 33 of US patent discloses FVIII as a therapeutic protein.
For claim 87:
Claims 1 and 4 of US patent discloses NaIO4 as oxidizing agent.
For claim 88:
Claim 14 of US patent discloses same activated aminooxy linkers and the limitation.
For claim 89:
Claim 15 of US patent discloses 3-oxa-pentane-1,5-dioxyamine as an aminooxy linker.
For claim 90:
Claim 1 and 8 of US patent discloses same concentration for the nucleophilic catalyst in the conjugation reaction.
For claim 91-93:
Claims are silent on purification, but the definition of implied product and its purification is disclosed in the specification [see col. 4-5]. 
For claim 94:
Claim 1 of US patent discloses same preparative method with same reaction conditions.
Therefore, the present claims are fully covered by US patent claims. 
IV. Claims 76-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10,576,160 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claims 76-78: 
With regard to preamble, claim 1 of US patent teach a method of conjugating a PSA to an oxidized carbohydrate moiety of therapeutic protien comprising contacting the oxidized carbohydrate moiety with activated PSA under conditions to allow conjugation, wherein PSA contains an aminooxy group and an oxime linkage is formed between the oxidized carbohydrate moiety and the aminooxy group on the PSA. 
With regard to step (a), dependent claim 7 of US patent disclose adjusting the pH value of solution to pH in between 5 and 8 and the same concentrations [see step a)]. 
With regard to step (b), dependent claim 7 of US patent, specifically step (c) reads applicants step (b).
With regard to step (c), claim 1 and 7 [step d)] of US patent disclose oxime linkage formation is catalyzed by the nucleophile m-toluidine and disclose same concentrations and conditions of the step. 
With regard to step (d), claim 1 of US patent disclose NaIO4 and Pd(OAc)4 as oxidizing agents and step b) in claim 7 of US patent disclose the concentration of oxidizing agent in between 50 micro M to 1000 micro M.
With regard to step (e), claim 7 of US patent disclose, specifically in step (e) disclose identical conditions, and claim 1 further disclose that oxime linkage is formed between the oxidized carbohydrate moiety and the active aminooxy group on the water soluble polymer. 
With regard to step (f), claim 7 [see step f)] of US patent disclose the same limitation, which is conjugation is stopped by addition of same recited quenching agents and conditions. 
With regard to the preparation of activated PSA, claim 14 of US patent disclose the same preparative method with same conditions. 
For claim 79:
Claim 5 of US patent discloses same therapeutic proteins.
For claim 80-81:
Claims 2-3 of US patent discloses these limitations. 
For claim 82:
Claim 4 of US patent discloses same limitation.
For claim 83:
Claims silent on this limitation, but the definition is taken from the specification. So, the specification of US patent disclose PSA comprises about 10-300 sialic acid units [see col. 9, lines 1-3].
For claim 84:
Claim 9 of US patent discloses FIX as a therapeutic protein.
For claim 85:
Claim 10 of US patent discloses FVIIa as a therapeutic protein.
For claim 86:
Claim 11 of US patent discloses FVIII as a therapeutic protein.
For claim 87:
Claim 4 of US patent discloses NaIO4 as oxidizing agent.
For claim 88:
Claim 12 of US patent discloses same activated aminooxy linkers and the limitation.
For claim 89:
Claim 13 of US patent discloses 3-oxa-pentane-1,5-dioxyamine as an aminooxy linker.
For claim 90:
Claim 1 and 7 of US patent discloses same concentration for the nucleophilic catalyst in the conjugation reaction.
For claim 91-93:
Claims are silent on purification, but the definition of implied product and its purification is disclosed in the specification [see col. 8-9 and examples]. 
For claim 94:
Claim 1 of US patent discloses same preparative method with same reaction conditions.
Therefore, the present claims are fully covered by US patent claims. 
V. Claims 76-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 9,492,555 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant claims are drawn to a method of conjugating a PSA to an oxidized carbohydrate moiety of therapeutic protien comprising contacting the oxidized carbohydrate moiety with activated PSA under conditions to allow conjugation including in the presence of nucleophilic catalyst m-toluidine, wherein PSA contains an aminooxy group and an oxime linkage is formed between the oxidized carbohydrate moiety and the aminooxy group on the PSA. 
Claims of US patent are drawn to a modified therapeutic protein produced by a method comprising conjugating a water soluble polymer to an oxidized carbohydrate moiety of the therapeutic protein comprising contacting the oxidized carbohydrate moiety with an activated water soluble polymer under conditions that allow conjugation; said water soluble polymer containing an active aminooxy group and is polysialic acid (PSA), and said carbohydrate moiety oxidized by incubation with a buffer comprising an oxidizing agent selected from the group consisting of sodium periodate (NaIO4), lead tetraacetate (Pb(OAc)4) and potassium perruthenate (KRuO4); wherein an oxime linkage is formed between the oxidized carbohydrate moiety and the active aminooxy group on the water soluble polymer; and wherein said oxime linkage formation is catalyzed by the nucleophilic catalyst m-toluidine. So, the claims of US patent are product claims or product by process claims. 
So, the product is common in both cases, and also the recited method steps in the claim language are also common. 
First, there is no patentable distinction between the product and process of making the product, since instant application is a CON, not Divisional and so, there is no prohibition under 35 USC 121. 
Second, all the method steps are recited in the product by process claims of US patent. So, it is US patent covers the claims of instant application. 
Accordingly, the claims are obvious over the claims of US patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658